04/20/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs March 2, 2022

                  CODIE HADLEY v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Hamblen County
                    No. 20CR192        Alex E. Pearson, Judge
                     ___________________________________

                            No. E2021-00203-COA-R3-JV
                       ___________________________________

A juvenile entered a best interest plea to and was adjudicated delinquent for the offense of
sexual battery. The juvenile was placed on probation under the supervision of the
Tennessee Department of Children’s Services. He sought relief through a post-conviction
petition in the trial court. The State moved to dismiss the petition. Pursuant to the
juvenile’s concession that no valid claims could be brought, the trial court dismissed the
petition. Discerning no error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and CARMA DENNIS MCGEE, J., joined.

Ryan Thomas Logue, Morristown, Tennessee, for the appellant, Codie Hadley.

Herbert H. Slatery, III, Attorney General and Reporter, Andrée Blumstein, Solicitor
General, and Edwin Alan Groves, Jr., Assistant Attorney General, for the appellee, State
of Tennessee.


                                        OPINION

                                 I.     BACKGROUND

       When he was a juvenile, Codie Hadley (“Petitioner”), was charged with Aggravated
Sexual Battery and Rape of a Child. The Hamblen County Juvenile Court denied the
State’s motion to transfer the action to criminal court such that Petitioner would be tried
on the charges as an adult. Following a trial in the Hamblen County General Sessions
Court, Petitioner was adjudicated delinquent for two counts of Aggravated Sexual Battery.
Consequently, he was placed on probation under the supervision of the Tennessee
Department of Children’s Services (“DCS”) and ordered to register as a juvenile sex
offender. Petitioner appealed the delinquency adjudication to the Criminal Court for
Hamblen County (“trial court”) and the case was set for trial. On May 1, 2019, while his
appeal was pending, Petitioner entered a best interest plea, also known as an Alford plea,1
to being delinquent for the lesser-included offense of Sexual Battery. By order entered
May 1, 2019, Petitioner was removed from the juvenile sex offender registry and ordered
to remain on probation under DCS’s supervision until his nineteenth birthday. The case
was remanded to the juvenile court for enforcement of the judgment.

       On April 8, 2020, Petitioner filed in the trial court a pro se Petition for Relief from
Conviction or Sentence. He alleged that his plea was not entered knowingly and
voluntarily; his confession was coerced; the State failed to disclose exculpatory evidence;
he received ineffective assistance of counsel in the juvenile court; newly discovered
evidence exists; and the juvenile court improperly admitted his written statement. The
State treated the petition as one for post-conviction relief. On May 8, 2020, the State
answered the petition to deny most of its factual allegations and to assert that Petitioner
was not entitled to relief. Meanwhile, Petitioner cycled through three appointed attorneys,
the last of whom filed a notice on September 18, 2020. Petitioner’s counsel certified as
follows:

       I have discussed this matter thoroughly with my client, Codie Hadley, and,
       having also investigated the grounds for which he seeks relief, have
       determined that no colorable claim may be brought from the facts now
       known to [me]. Accordingly, pursuant to T.C.A. § 40-30-107, [I] hereby
       give[] notice to the Court and all Parties that no amendment to the petition
       will be filed. Petitioner, Cody Hadley, has been advised of this decision in
       person.

       On September 30, 2020, the State moved to dismiss the petition based upon the
concession in counsel’s September 18 notice. Following a hearing and by order entered
January 25, 2021, the trial court granted the State’s motion to dismiss the petition “based
on counsel for the [Petitioner’s] acknowledgement that no colorable claim can be brought
under the facts known.”2 Petitioner filed a notice of appeal in the Court of Criminal
Appeals. By order entered June 4, 2021, the Court of Criminal Appeals directed the parties
to show cause why the appeal should not be transferred to this Court, reasoning as follows:

       Relief under the Post-Conviction Procedure Act is only available “for claims
       based upon criminal convictions, and a sentence under juvenile adjudication
       1
           North Carolina v. Alford, 400 U.S. 25 (1970).
       2
           The record does not contain a transcript of this hearing.


                                                     -2-
       is not a criminal conviction.” Jeremy Shane Johnson v. State, [No.] E2007-
       02531-COA-R3-CV, 2008 WL 5158203, at *1 (Tenn. Ct. App. Dec. 8, 2008)
       (citing Tenn. Code Ann. § 37-1-133(a)). Rather, collateral challenges to
       juvenile adjudications may be raised pursuant to the Juvenile Post-
       Commitment Procedures Act. See Tenn. Code Ann. §§ 37-1-301, et seq.
       Although indigent juvenile petitioners are entitled to the appointment of
       counsel, see Tenn. Code Ann. § 37-1-320, just as indigent adult petitioners,
       see Tenn. Code Ann. § 40-30-115, this court does not have appellate
       jurisdiction over matters arising from juvenile adjudications or from orders
       denying relief under the Juvenile Post-Commitment Procedures Act. See
       Tenn. Code Ann. § 37-1-321 (providing that: “[t]he order granting or denying
       relief under the provisions [of the Juvenile Post-Commitment Procedures
       Act] shall be deemed a final judgment, and an appeal may be taken to the
       court of appeals by simple appeal”) (emphasis added); see also Tenn. Code
       Ann. § 37-1-159(c) (providing that appeals from the order of the criminal
       court or circuit court affirming the delinquency adjudication of the juvenile
       court “may be carried to the court of appeals”) (emphasis added).

Order, Hadley v. State, No. E2021-00203-CCA-R3-PC (Tenn. Crim. App. June 4, 2021).
Petitioner’s counsel and the State responded in agreement that this case arose from the
denial of post-commitment relief from a juvenile adjudication over which the Court of
Criminal Appeals does not have jurisdiction. Accordingly, the Court of Criminal Appeals
transferred the case to this Court pursuant to Tennessee Rule of Appellate Procedure 17.
Order, Hadley v. State, No. E2021-00203-CCA-R3-PC (Tenn. Crim. App. July 16, 2021).
We remanded to the trial court for the limited purpose of appointing new counsel to
represent Petitioner on appeal. Petitioner was appointed new legal counsel on December
16, 2021.


                                    II.   ISSUES

       The dispositive issue is whether the trial court erred in dismissing the Petition for
Relief from Conviction or Sentence.


                             III.     STANDARD OF REVIEW

       We review a non-jury case de novo upon the record, with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is otherwise.
See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). This
presumption of correctness applies only to findings of fact and not to conclusions of law.
Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996). The trial court’s
conclusions of law are subject to a de novo review with no presumption of correctness.

                                            -3-
Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn. 2008); Union Carbide Corp. v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).


                                       IV.     DISCUSSION

       The record indicates that all parties proceeded in the trial court with the
understanding that Petitioner filed a petition for post-conviction relief. Through counsel,
Petitioner correctly conceded that “that no colorable claim may be brought” under the Post-
Conviction Procedure Act, Tennessee Code Annotated section 40-30-101, et seq. This is
because Petitioner was ineligible to file a petition for post-conviction relief because he was
not seeking relief from a criminal conviction. See Johnson v. State, No. E2007-02531-
COA-R3-CV, 2008 WL 5158203, at *1 (Tenn. Ct. App. Dec. 8, 2008) (“Tenn. Code Ann.
§ 40-30-103[3] only allows for claims based upon criminal conviction, and a sentence under
juvenile adjudication is not a criminal conviction.”) (citing Tenn. Code Ann. § 37-1-
133(a)).

        On appeal, the parties agreed that this matter arises from a juvenile adjudication
rather than a criminal conviction, so the Court of Criminal Appeals transferred the appeal
to us. Nevertheless, Petitioner’s appellate brief continues to rely solely on the Post-
Conviction Procedure Act and associated caselaw to support his argument that the petition
“states colorable claims” for relief. Petitioner’s reliance on these authorities is misplaced
because, again, a juvenile may not collaterally attack a delinquency adjudication through a
petition for post-conviction relief because a juvenile adjudication is not a criminal
conviction. Johnson, 2008 WL 5158203, at *1. Accordingly, we find that Petitioner’s
arguments on appeal are without merit.

       Finally, Petitioner argues without citation to legal authority that the trial court “did
not rule on the allegation of listed in the Petition’s validity [sic] nor did he address whether
any of these claims were in fact, ‘colorable.’” To the extent that Petitioner asserts in his
one-sentence argument that the trial court’s order was procedurally deficient, we find that
such issue is waived. “It is not the role of the courts, trial or appellate, to research or
construct a litigant’s case or arguments for him or her, and where a party fails to develop
an argument in support of his or her contention or merely constructs a skeletal argument,
the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301 S.W.3d 603,
615 (Tenn. 2010).




       3
          “Relief under [the Post-Conviction Procedure Act] shall be granted when the conviction or
sentence is void or voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103.


                                                -4-
        Discerning no error and with the foregoing considerations in mind, we affirm the
trial court’s January 25, 2021, order dismissing the Petition for Relief from Conviction or
Sentence.



                                   V.     CONCLUSION

       We affirm the judgment of the trial court. The case is remanded for such further
proceedings as may be necessary and consistent with this opinion. Costs of the appeal are
taxed to the appellant, Codie Hadley.


                                                 _________________________________
                                                 JOHN W. McCLARTY, JUDGE




                                           -5-